                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     HILDA L. SOLIS,                                    Case No. 10-CV-03823-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                           ORDER DENYING WITHOUT
                                                                                            PREJUDICE MOTION TO REOPEN
                                  14             v.                                         AND FOR CERTIFICATION OF AN
                                                                                            ABSTRACT OF JUDGMENT
                                  15     CUONG VIET DO, et al.,
                                                                                            Re: Dkt. No. 40
                                  16                   Defendants.

                                  17

                                  18          Before the Court is a motion to reopen and for certification of an abstract of judgment filed

                                  19   by Pension Benefit Guaranty Corporation (“PBGC”), the statutory trustee of Defendant The Mili

                                  20   Group Retirement Plan (the “Plan”). ECF No. 40 (“Mot.”). No party has opposed or otherwise

                                  21   responded to PBGC’s motion. Although not made clear in PBGC’s motion, counsel’s declaration

                                  22   clarifies that Defendant Cuong Viet Do (“Do”) defaulted under the May 5, 2011 Consent

                                  23   Judgment (ECF No. 34), (modified on July 7, 2011 (ECF No. 36) and November 23, 2011 (ECF

                                  24   No. 39)), which required Do to restore $155,000 to the Plan beginning on April 1, 2016. See ECF

                                  25   No. 40-1 (“Ginsberg Decl.”) ¶¶ 2–3, 7, 9.

                                  26          PBGC does not rely on Federal Rule 60(b), or any other rule of civil procedure, as the

                                  27
                                                                                        1
                                  28   Case No. 10-CV-03823-LHK
                                       ORDER DENYING WITHOUT PREJUDICE MOTION TO REOPEN AND FOR CERTIFICATION OF AN
                                       ABSTRACT OF JUDGMENT
                                   1   basis for its motion to reopen, which includes just seven numbered paragraphs. See Mot. However,

                                   2   because PBGC’s motion is seeking to reopen so that PBGC may enforce the Consent Judgment,

                                   3   the Court will treat PBGC’s motion as a Rule 60(b) motion. See In re Hunter, 66 F.3d 1002, 1004

                                   4   (9th Cir. 1995) (“[T]he filing of the satisfaction of judgment was functionally equivalent to filing a

                                   5   voluntary dismissal. Courts have held the latter is a judgment, order, or proceeding from which

                                   6   Rule 60(b) relief can be granted.”); see also Xerox Fin. Servs. Life Ins. Co. v. High Plains Ltd.

                                   7   Partnership, 44 F.3d 1033, 1037 (1st Cir.1995) (consent judgments are final judgments from

                                   8   which Rule 60(b) relief may be sought). It matters not that PBGC “did not mention Rule 60 in its

                                   9   motion to reopen because the label on a motion has little or no significance.” Brown Jordan Int’l

                                  10   Inc. v. Boles, 375 F. App’x 700, 701 (9th Cir. 2010) (characterizing a motion to reopen a case on

                                  11   the basis of a breached settlement agreement as a Rule 60(b)(6) motion for relief from a final

                                  12   judgment). Accordingly, PBGC’s motion will be analyzed according to Rule 60(b).
Northern District of California
 United States District Court




                                  13          Rule 60(b) provides for reconsideration of a final judgment or any order where one or

                                  14   more of the following is shown: (1) mistake, inadvertence, surprise, or excusable neglect; (2)

                                  15   newly discovered evidence that, with reasonable diligence, could not have been discovered within

                                  16   twenty-eight days of entry of judgment; (3) fraud, misrepresentation, or misconduct of an

                                  17   opposing party; (4) voiding of the judgment; (5) satisfaction of the judgment; or (6) any other

                                  18   reason justifying relief. Fed. R. Civ. P. 60(b). “Only ‘extraordinary circumstances’ justify relief

                                  19   under Rule 60(b)(6).” Hermetic Order of Golden Dawn, Inc. v. Griffin, 400 F. App’x 166, 167

                                  20   (9th Cir. 2010) (brackets and internal quotation marks omitted).

                                  21          In general, “upon repudiation of a settlement agreement, the frustrated party may sue anew

                                  22   for breach of the agreement and may not . . . reopen the underlying litigation after dismissal.”

                                  23   Keeling v. Sheet Metal Workers Int’l Ass’n, 937 F.2d 408, 410 (9th Cir. 1991). “Repudiation of a

                                  24   settlement agreement that terminated litigation,” however, may “constitute[] an extraordinary

                                  25   circumstance” that “justifies vacating the court’s prior dismissal order.” Id. To obtain relief under

                                  26   Rule 60(b)(6), the repudiation generally must amount to a “complete frustration” of the settlement

                                  27
                                                                                         2
                                  28   Case No. 10-CV-03823-LHK
                                       ORDER DENYING WITHOUT PREJUDICE MOTION TO REOPEN AND FOR CERTIFICATION OF AN
                                       ABSTRACT OF JUDGMENT
                                   1   agreement and not merely a single breach or disagreements over proper interpretation. Id. at 410-

                                   2   11; accord Hermetic Order, 400 F. App’x at 167; Sakuma v. Ass’n of Apartment Owners of

                                   3   Tropics at Waikele, 311 F. App’x 9, 11 (9th Cir. 2009).

                                   4          A motion seeking relief pursuant to subsections (1)-(3) of Rule 60(b) must be made within

                                   5   a “reasonable time,” but no more than one year after the entry of the judgment or order or the date

                                   6   of the proceeding. Fed. R. Civ. P. 60(c)(1). A motion seeking relief pursuant to subsections (4)-(6)

                                   7   is not subject to the one-year limitation and must be made only within a “reasonable time” after

                                   8   the entry of the judgment or order or the date of the proceeding. Id.

                                   9          Here, PBGC counsel asserts that “PBGC has received no payments from Defendant Do

                                  10   since April 1, 2016, and Defendant Do has defaulted under the terms of the Consent Judgment.”

                                  11   Ginsberg Decl. ¶ 9. If PBGC is seeking relief pursuant to subsections (1)-(3) of Rule 60(b), its

                                  12   motion is time-barred by the one-year limitation. But even if PBGC is seeking relief pursuant to
Northern District of California
 United States District Court




                                  13   subsections (4)-(6), PBGC is still required to have filed its motion within a “reasonable time.”

                                  14   Counsel’s declaration, and PBGC’s motion to reopen, however, provide no explanation for the

                                  15   more than 2-and-a-half-year delay between Do’s default in April 2016, and PBGC’s filing of the

                                  16   instant motion on November 5, 2018. The Court concludes that such delay does not constitute a

                                  17   “reasonable time” pursuant to Rule 60(c), particularly where PBGC knew pursuant to the Consent

                                  18   Judgment that Do was required to make payments beginning in April 2016. Accordingly, the

                                  19   Court DENIES without prejudice PBGC’s motion to reopen. See, e.g., Watt v. Roth, No. C 05-

                                  20   05234 SBA, 2008 WL 4155535, at *4 (N.D. Cal. Sept. 5, 2008) (“[P]laintiff has until 14 days

                                  21   from the date of the entry of this Order to file with the Court a declaration under 28 U.S.C. § 1746

                                  22   explaining . . . why she delayed for over a year in filing her motions to reopen, due to

                                  23   circumstances beyond her control.”).

                                  24          Should PBGC elect to file a second Motion to Reopen curing the deficiency identified

                                  25   herein and complying with the requirements of Rule 60(b), PBGC shall do so within 7 days of the

                                  26   date of this Order. Failure to meet the 7-day deadline to file a second Motion to Reopen or failure

                                  27
                                                                                         3
                                  28   Case No. 10-CV-03823-LHK
                                       ORDER DENYING WITHOUT PREJUDICE MOTION TO REOPEN AND FOR CERTIFICATION OF AN
                                       ABSTRACT OF JUDGMENT
                                   1   to cure the deficiencies identified in this Order will result in a dismissal with prejudice of PBGC’s

                                   2   motion.

                                   3   IT IS SO ORDERED.

                                   4

                                   5   Dated: January 25, 2019

                                   6                                                    ______________________________________
                                                                                        LUCY H. KOH
                                   7                                                    United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                         4
                                  28   Case No. 10-CV-03823-LHK
                                       ORDER DENYING WITHOUT PREJUDICE MOTION TO REOPEN AND FOR CERTIFICATION OF AN
                                       ABSTRACT OF JUDGMENT
